Motion Granted, Appeal Dismissed, and Memorandum Opinion filed April 28,
2020.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-20-00149-CV

 DARREN PAYNE AND GWENDOLYN PAYNE AND ALL OCCUPANTS
   OF 14010 NORHILL POINTE DR. HOUSTON, TEXAS 77044-5174,
                         Appellants

                                          V.

 WELLS FARGO BANK NATIONAL ASSOCIATION AS TRUSTEE FOR
  OPTION ONE MORTGAGE LOAN TRUST 2006-1 ASSET-BACKED
           CERTIFICATES SERIES 2006-1, Appellee

                On Appeal from County Civil Court at Law No. 1
                             Harris County, Texas
                       Trial Court Cause No. 1146315


                           MEMORANDUM OPINION

      This is an appeal from a judgment signed February 3, 2020. Appellants’ brief
was due March 20, 2020 but was not filed. On April 14, 2020, this court issued an
order directing appellants to file a brief or risk dismissal of the appeal. Later in the
day on April 14, 2020, appellee filed a motion to dismiss for want of prosecution.
The certificate of conference states appellants do not oppose dismissal.

      The motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.




                                         2